HOLTZOFF, District Judge.
This is an action to set aside a decision of the Social Security Administration denying plaintiff’s claim for compensation for disability. The matter is before the Court on cross-motions for summary judgment.
A reading of the Administrative record shows that there was a sharp conflict in the medical evidence as to the nature and extent of the plaintiff’s al*639leged physical disability. The administrative agency resolved the conflict against her. Its decision is supported by substantial evidence.
The fact that she was retired for total disability from her Government employment is not significant in this connection. The definitions of “total disability” in the Civil Service Retirement Act, and in the Social Security Act are entirely different. The former is directed to inability to perform the duties of the Government employee’s position, while the latter comprises total disability to pursue any gainful occupation.
Defendant’s motion for summary judgment is granted. Cross-motion for summary judgment is denied.